DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks filed on the 6th day of September, 2022. Currently claims 1, 3-6, 10-11, and 14-16 are pending. Claims 2, 7-9, and 12-13 are cancelled. Claim 16 is new. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31st day of August, 2022, was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160027124 A1 to Rojas in view of U.S. Patent Application Publication No. 20140258838 A1 to Evers et al. (hereinafter Evers).
Referring to Claim 1, Rojas discloses an interactive system comprising an interactive apparatus and a control apparatus, for providing information to a plurality of information processing apparatuses, each information processing apparatus configured for managing the information related to trip expenses and transportation fees, information related to attendance management, or information related to sales daily reports (see at least Rojas: Abstract ), interactive apparatus comprising: 
a topic receiving unit that receives topic information, which is a topic for identifying a task, from a user terminal the topic information being either one of i) settlement of trip expenses and transportation fees, ii) attendance management, and iii) generation of a sales daily report; 
Specifically, Rojas discloses a topic receiving unit that receives topic information, which is a topic for identifying a task, from a user terminal (see at least Rojas: ¶ 113-117). Examiner notes, that while Rojas could be viewed in one of ordinary skill of the art to teach the submitted amendments, for compact prosecution purposes Rojas does not explicitly state that transportation expenses were inputted (further addressed below). 
an interaction storage unit that stores question information indicating a respective question in association with i) settlement of trip expenses and transportation fees, ii) attendance management, and iii) generation of a sales daily report
Specifically, Rojas discloses an interaction storage unit that stores question information indicating a respective question in association with i) settlement of trip expenses and transportation fees, ii) attendance management, and iii) generation of a sales daily report (see at least Rojas: ¶ 113-117). Examiner notes, that while Rojas could be viewed in one of ordinary skill of the art to teach the submitted amendments, for compact prosecution purposes Rojas does not explicitly state that transportation expenses were inputted (further addressed below).
an interactive unit, from the interaction storage unit, that acquires question information indicating a question corresponding to the received topic information and transmits the question information to the user terminal, and that receives answer information indicating an answer corresponding to the question information, from the user terminal wherein the user terminal performs voice synthesis on the question information and outputs the question in a form of voice 
Specifically, Rojas discloses an interactive unit that acquires question information indicating a question corresponding to the topic information and transmits the question information to the user terminal, and that receives answer information indicating an answer corresponding to the question information, from the user terminal (see at least Rojas: ¶ 86, and 137-149). Rojas does not explicitly state wherein the user terminal performs voice synthesis on the question information and outputs the question in a form of voice however the limitation is further addressed below. 
the user terminal performs speech recognition on the answer in a form of voice, and transmits the answer information in a form of character string to the interactive unit
an information group acquiring unit that acquires an information group, which is two or more pieces of information satisfying a predetermined condition, from the one or more pieces of answer information received by the interactive unit 
Specifically, Rojas discloses an information group acquiring unit that acquires an information group, which is two or more pieces of information satisfying a predetermined condition, from the one or more pieces of answer information received by the interactive unit (see at least Rojas: ¶ 86, 137-149, and 207-221). Rojas does not explicitly state the user terminal performs speech recognition on the answer in a form of voice, and transmits the answer information in a form of character string to the interactive unit however the limitation is further addressed below.
a processing unit that transmits the acquired information to the control apparatus, .
wherein when the topic information is "settlement of trip expenses and transportation fees," the predetermined condition is matching any of station name, transportation fee, hotel name, and accommodation fee; 
when the topic information is "attendance management," the predetermined condition is providing information indicating a time; when the topic information is "generation of a sales daily report," the predetermined condition is matching any of date, company name, a person in charge in the other party, start time, end time, and content, 
Specifically, Rojas discloses an accumulating control unit that accumulates the received information group in an information processing apparatus determining unit (see at least Rojas: ¶ 86, 113-117, 137-149, and 207-221). Examiner notes, that while Rojas could be viewed in one of ordinary skill of the art to teach the submitted amendments, for compact prosecution purposes Rojas does not explicitly state that transportation expenses were inputted (further addressed below).
wherein the control apparatus includes: 
an information group receiving unit that receives the information group from the interactive apparatus 
a determining unit that determines, according to the received information group, an information processing apparatus from the plurality of information processing apparatuses; and 
an accumulation control unit that accumulates the received information group in the information processing apparatus determined by the determining unit.
Specifically, Rojas discloses a control apparatus, wherein the accumulating unit transmits the information group to the control apparatus, and the control apparatus includes an information group receiving unit that receives the information group (see at least Rojas: ¶ 113-117).
Rojas discloses a determining unit that determines an information processing apparatus in which the information group is to be accumulated, according to the information group (see at least Rojas: ¶ 86, 137-149, and 207-221).
Specifically, Rojas discloses the system the process received information from various users that are a part of the transaction management system, the system itself processes received information to not only identify the specific user associated to the expense but the user’s device, the expense information itself, and other associated information. The system automatically groups information based on the submitted information and associated “repository”. Each user is associated to a specific repository, each user has an identified processer device to receive and process information, and the system analyzes that specific information down to the user specific information (see at least Rojas: ¶ 86, 137-149, and 207-221; see also Rojas: ¶ 31-38, 44-59, 76, 78, 86-87, 93-105, 127, and 138-152: all discussing identifying user and processing information device data specific to a user to identify and manage user specific transactions and expenses).
 Rojas discloses an accumulation control unit that accumulates the information group in the information processing apparatus determined by the determining unit (see at least Rojas: ¶ 86, 113-117, 137-149, and 207-221).
Rojas fails to disclose: 
transportation expenses were inputted
wherein the user terminal performs voice synthesis on the question information and outputs the question in a form of voice
the user terminal performs speech recognition on the answer in a form of voice, and transmits the answer information in a form of character string to the interactive unit
However, Evers, which talks about a method and system for managing and processing expense information, teaches it is known to both receive and analyze transportation related expenses when processing business expense reports, as well as the user terminal performing speech recognition on inputted speech through a question and answer format (see at least Evers: ¶ 74). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting (as disclosed by Evers) to the known method and system for generating and processing expense reports in a question and answer format using a plurality of systems and units (as disclosed by Rojas) for purposes of expense tracking, reporting, and reimbursement. One of ordinary skill in the art would have been motivated to apply the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting for purposes of expense tracking, reporting, and reimbursement (see Evers ¶ 1). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting (as disclosed by Evers) to the known method and system for generating and processing expense reports in a question and answer format using a plurality of systems and units (as disclosed by Rojas) for purposes of expense tracking, reporting, and reimbursement, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting to the known method and system for generating and processing expense reports in a question and answer format using a plurality of systems and units for purposes of expense tracking, reporting, and reimbursement). See also MPEP § 2143(I)(D).

Referring to Claim 3, the combination of Rojas and Evers the interactive system according to claim 1, including wherein the information group acquiring unit acquires two or more information groups, from two or more pieces of answer information in a series of interaction between the interactive apparatus and a user terminal,.
Specifically, Rojas discloses wherein the information group acquiring unit acquires two or more information groups, from two or more pieces of answer information in a series of interaction between the interactive apparatus and a user terminal, and the accumulating unit accumulates two or more information groups acquired by the information group acquiring unit, in different external information processing apparatuses, different databases, or different files (see at least Rojas: ¶ 86, 113-117, 137-149, and 207-221).

Referring to Claim 4, the combination of Rojas and Evers the interactive system according to claim 1, including
wherein the interactive unit includes: 
a question transmitting part that acquires question information indicating a question corresponding to the topic information and transmits the question information to the user terminal; 
an answer receiving part that receives answer information indicating an answer corresponding to the question information, from the user terminal; and 
a determining part that determines whether to accumulate an information group or to acquire response information, according to the answer information, 
Specifically, Rojas discloses a question transmitting part that acquires question information indicating a question corresponding to the topic information and transmits the question information to the user terminal, an answer receiving part that receives answer information indicating an answer corresponding to the question information, from the user terminal; and a determining part that determines whether to accumulate an information group or to acquire response information, according to the answer information (see at least Rojas: ¶ 86, 113-117, 137-149, and 207-221: which discusses the system receiving information, processing that information, and indicating to the user via the system that either more information is required or the system shows in indication that the transaction falls with an information grouping or theme).
in a case in which determination by the determining part is to accumulate an information group, the information group acquiring unit acquires an information group from the answer information, and 
in a case in which determination by the determining part is to acquire response information, the question transmitting part acquires response information, which is a response corresponding to the answer information, and transmits the response information to the user terminal
Specifically, Rojas discloses in a case in which determination by the determining part is to accumulate an information group, the information group acquiring unit acquires an information group from the answer information, and in a case in which determination by the determining part is to acquire response information, the question transmitting part acquires response information, which is a response corresponding to the answer information, and transmits the response information to the user terminal (see at least Rojas: ¶ see at least Rojas: ¶ 86, 113-117, 137-149, and 207-221).

Referring to Claim 5, the combination of Rojas and Evers the interactive system according to claim 1, including wherein, in response to the topic receiving unit receiving the topic information, the interactive unit transmits question information to the user terminal.
Specifically, Rojas discloses wherein, in response to the topic receiving unit receiving the topic information, the interactive unit transmits question information to the user terminal (see at least Rojas: ¶ 113-117).

Referring to Claim 6, the combination of Rojas and Evers the interactive system according to claim 1, including wherein the topic receiving unit receives one of two or more stamp images from a user terminal, and the interactive unit acquires question information indicating a question corresponding to the topic information corresponding to the one stamp image, and transmits the question information to the user terminal.
Specifically, Rojas discloses wherein the topic receiving unit receives one of two or more stamp images from a user terminal, and the interactive unit acquires question information indicating a question corresponding to the topic information corresponding to the one stamp image, and transmits the question information to the user terminal (see at least Rojas: ¶ 132).


Referring to Claim 10, the combination of Rojas and Evers the interactive system according to claim 1, including wherein the accumulation control unit includes: an input screen transmission instructing part that transmits an instruction to transmit the determined information input screen, to an information processing apparatus determined by the determining unit; an input screen receiving part that receives an input screen from the determined information processing apparatus in response to the instruction to transmit the input screen; and an information group input part that inputs the information group to the input screen and transmits the input information group to the determined information processing apparatus.
Specifically, Rojas discloses wherein the accumulation control unit includes: an input screen transmission instructing part that transmits an instruction to transmit an information input screen, to an information processing apparatus determined by the determining unit; an input screen receiving part that receives an input screen from the information processing apparatus in response to the instruction to transmit the input screen; and an information group input part that inputs the information group to the input screen (see at least Rojas: ¶ 39, 42-43, 56, 67, 72, 76, 78-79, and 104-128).

Referring to Claim 11, the combination of Rojas and Evers the interactive system according to claim 10; Rojas does not explicitly state the claimed limitation the control apparatus further includes a login information storage unit in which one or more pieces of login information, which is a pair of a user ID and a password to the determined information processing apparatus, are stored, and the information group input part acquires login information corresponding to the user terminal, from the login information storage unit, and also inputs the login information to the input screen.
Specifically, Rojas discloses the control apparatus further includes a login information storage unit in which one or more pieces of login information, which is a pair of a user ID and a password to an external information processing apparatus, are stored, and the information group input part acquires login information corresponding to the user terminal, from the login information storage unit, and also inputs the login information to the input screen (see at least Rojas: ¶ 158).

Referring to Claim 14 and 15 (substantially similar in scope and language), Rojas teaches an interactive and control method implemented by an interactive apparatus (see at least Rojas: Abstract), comprising: 
receiving topic information, which is a topic for identifying a task, from a user, the topic information being either one of i) settlement of trip expenses and transportation fees, ii) attendance management, and iii) generation of a sales daily report; 
Specifically, Rojas discloses a receiving topic information, which is a topic for identifying a task, from a user, the topic information being either one of i) settlement of trip expenses and transportation fees, ii) attendance management, and iii) generation of a sales daily report (see at least Rojas: ¶ 113-117). Examiner notes, that while Rojas could be viewed in one of ordinary skill of the art to teach the submitted amendments, for compact prosecution purposes Rojas does not explicitly state that transportation expenses were inputted (further addressed below).
acquiring question information indicating a question corresponding to the topic information and transmitting the question information to the user, and receiving answer information indicating an answer corresponding to the question information, from the user, wherein voice synthesis is performed on the question information to be converted in a form of voice; 
Rojas discloses acquiring question information indicating a question corresponding to the topic information and transmitting the question information to the user, and receiving answer information indicating an answer corresponding to the question information, from the user, (see at least Rojas: ¶ 86, and 137-149). Rojas does not explicitly state wherein the user terminal performs voice synthesis on the question information and outputs the question in a form of voice however the limitation is further addressed below.
speech recognition is performed on the answer in a form of voice, and the answer information is generated in a form of character string; 
Rojas does not explicitly state speech recognition is performed on the answer in a form of voice, and the answer information is generated in a form of character string however the limitation is further addressed below.
acquiring an information group, which is two or more pieces of information satisfying a predetermined condition, from the one or more pieces of answer information received in the interacting step
wherein when the topic information is "settlement of trip expenses and transportation fees," the predetermined condition is matching any of station name, transportation fee, hotel name, and accommodation fee; when the topic information is "attendance management," the predetermined condition is providing information indicating a time; when the topic information is "generation of a sales daily report," the predetermined condition is matching any of date, company name, a person in charge in the other party, start time, end time, and content; and 
determining an information processing apparatus from a plurality of information processing apparatuses based on the information group, each information processing apparatus configured for managing the information related to trip expenses and transportation fees, information related to attendance, or information related to sales daily reports
accumulating the information group in an external information processing apparatus
Specifically, Rojas discloses an acquiring an information group, which is two or more pieces of information satisfying a predetermined condition, from the one or more pieces of answer information received in the interacting step (see at least Rojas: ¶ 86, 137-149, and 207-221).
Rojas discloses an accumulating control unit that accumulates the received information group in an information processing apparatus determining unit (see at least Rojas: ¶ 86, 113-117, 137-149, and 207-221). Examiner notes, that while Rojas could be viewed in one of ordinary skill of the art to teach the submitted amendments, for compact prosecution purposes Rojas does not explicitly state that transportation expenses were inputted (further addressed below).
Examiner notes that Rojas discloses a determining an information processing apparatus from a plurality of information processing apparatuses based on the information group, each information processing apparatus configured for managing the information related to trip expenses and transportation fees, information related to attendance, or information related to sales daily reports (see at least Rojas: ¶ 86, 137-149, and 207-221).
Specifically, Rojas discloses the system the process received information from various users that are a part of the transaction management system, the system itself processes received information to not only identify the specific user associated to the expense but the user’s device, the expense information itself, and other associated information. The system automatically groups information based on the submitted information and associated “repository”. Each user is associated to a specific repository, each user has an identified processer device to receive and process information, and the system analyzes that specific information down to the user specific information (see at least Rojas: ¶ 86, 137-149, and 207-221; see also Rojas: ¶ 31-38, 44-59, 76, 78, 86-87, 93-105, 127, and 138-152: all discussing identifying user and processing information device data specific to a user to identify and manage user specific transactions and expenses). 
Rojas fails to disclose: 
transportation expenses were inputted
wherein the user terminal performs voice synthesis on the question information and outputs the question in a form of voice
the user terminal performs speech recognition on the answer in a form of voice, and transmits the answer information in a form of character string to the interactive unit
However, Evers, which talks about a method and system for managing and processing expense information, teaches it is known to both receive and analyze transportation related expenses when processing business expense reports, as well as the user terminal performing speech recognition on inputted speech through a question and answer format (see at least Evers: ¶ 74). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting (as disclosed by Evers) to the known method and system for generating and processing expense reports in a question and answer format using a plurality of systems and units (as disclosed by Rojas) for purposes of expense tracking, reporting, and reimbursement. One of ordinary skill in the art would have been motivated to apply the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting for purposes of expense tracking, reporting, and reimbursement (see Evers ¶ 1). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting (as disclosed by Evers) to the known method and system for generating and processing expense reports in a question and answer format using a plurality of systems and units (as disclosed by Rojas) for purposes of expense tracking, reporting, and reimbursement, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of receiving and analyzing trip expenses and transportation fees related to business expense report while using a user terminal that is capable of processing voice via an answer and question setting to the known method and system for generating and processing expense reports in a question and answer format using a plurality of systems and units for purposes of expense tracking, reporting, and reimbursement). See also MPEP § 2143(I)(D).


Referring to Claim 16, the combination of Rojas and Evers the interactive system according to claim 1, including wherein information stored in the information processing apparatus is usable by other devices (see at least Rojas: ¶ 141-145: discussing the system incorporating modules that allow other users within a specific entity or social group to access and manipulate the information based on their associations via the system).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 10-11, and 14-15 have been considered but are unpersuasive. 
Examiner notes that Applicant asserts that the Rojas references does not teach a determining unit that determines, according to the received information group, an information processing apparatus from the plurality of information processing apparatus. Examiner respectfully disagrees. Examiner notes that Rojas discloses a determining unit that determines an information processing apparatus in which the information group is to be accumulated, according to the information group (see at least Rojas: ¶ 86, 137-149, and 207-221).
Specifically, Rojas discloses the system the process received information from various users that are a part of the transaction management system, the system itself processes received information to not only identify the specific user associated to the expense but the user’s device, the expense information itself, and other associated information. The system automatically groups information based on the submitted information and associated “repository”. Each user is associated to a specific repository, each user has an identified processer device to receive and process information, and the system analyzes that specific information down to the user specific information (see at least Rojas: ¶ 86, 137-149, and 207-221; see also Rojas: ¶ 31-38, 44-59, 76, 78, 86-87, 93-105, 127, and 138-152: all discussing identifying user and processing information device data specific to a user to identify and manage user specific transactions and expenses). Therefore, the claims are taught by the combination.  
Examiner notes that Applicant asserts that the Rojas references does not teach a determining part that determines whether to accumulate an information group or to acquire response information, according to the answer information. Examiner respectfully disagrees. Specifically, Rojas discloses a question transmitting part that acquires question information indicating a question corresponding to the topic information and transmits the question information to the user terminal, an answer receiving part that receives answer information indicating an answer corresponding to the question information, from the user terminal; and a determining part that determines whether to accumulate an information group or to acquire response information, according to the answer information (see at least Rojas: ¶ 86, 113-117, 137-149, and 207-221: which discusses the system receiving information, processing that information, and indicating to the user via the system that either more information is required or the system shows in indication that the transaction falls with an information grouping or theme). Therefore, the claims are taught by the combination.  
Examiner notes that Applicant asserts that the Rojas references does not teach a determining part that an input screen receiving part that receives an input screen from the determined information processing apparatus in response to the instruction to transmit the input screen, and an information group input part that inputs the information group to the input screen and transmits the input information group to the determined information processing apparatus. Examiner respectfully disagrees. Specifically, Rojas discloses wherein the accumulation control unit includes: an input screen transmission instructing part that transmits an instruction to transmit an information input screen, to an information processing apparatus determined by the determining unit; an input screen receiving part that receives an input screen from the information processing apparatus in response to the instruction to transmit the input screen; and an information group input part that inputs the information group to the input screen (see at least Rojas: ¶ 39, 42-43, 56, 67, 72, 76, 78-79, and 104-128). Specifically, Rojas discloses the system the process received information from various users that are a part of the transaction management system, the system itself processes received information to not only identify the specific user associated to the expense but the user’s device, the expense information itself, and other associated information. The system automatically groups information based on the submitted information and associated “repository”. Each user is associated to a specific repository, each user has an identified processer device to receive and process information, and the system analyzes that specific information down to the user specific information (see at least Rojas: ¶ 86, 137-149, and 207-221; see also Rojas: ¶ 31-38, 44-59, 76, 78, 81-87, 93-105, 110-17, 127, and 138-152: all discussing identifying user and processing information device data specific to a user to identify and manage user specific transactions and expenses). Therefore, the claims are taught by the combination.  
The claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/Examiner, Art Unit 3689